     Case 4:19-cv-04984 Document 73 Filed on 06/29/21 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OF TEXAS
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
Barbara Lott, et al.,                      §                                    June 29, 2021
                                           §                                 Nathan Ochsner, Clerk
versus                                     §              Civil Action 4:19−cv−04984
                                           §
GCE Freight, Inc., et al.                  §

                            Order Setting Conference
1.    A pre−trial conference will be held on:

                                    July 30, 2021
                                   at 10:30 AM in
                              Judge Hughes's Chambers
                              United States Court House
                            515 Rusk Avenue, Room 11122
                                Houston, Texas 77002.

2.    To ensure full notice, whoever receives this notice must confirm that every other
      party knows of the setting.

3.    Each party must appear by an attorney with (a) full knowledge of the facts and
      (b) authority to bind the client.

4.    The court will decide motions, narrow issues, inquire about and resolve expected
      motions, and schedule discovery. Counsel are to consult among themselves about
      these matters well in advance.

5.    Principal documents must have been exchanged well before the conference.

      Signed on June 29, 2021, at Houston, Texas.
